Case 2:18-cv-06982-ODW-MAA Document 19 Filed 06/14/19 Page 1 of 1 Page ID #:156




 1   Zorik Mooradian, Esq., CSB No. 136636
 2   zorik@mooradianlaw.com
     Haik Hacopian, Esq., CSB No. 282361
 3   haik@mooradianlaw.com
 4   MOORADIAN LAW, APC
     5023 N. Parkway Calabasas
 5   Calabasas, CA 91302
 6   Telephone: (818) 876-9627
     Facsimile: (888) 783-1030
 7
     Attorneys for Plaintiff ROSA SALAZAR
 8
                    UNITED STATES DISTRICT COURT
 9
          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
11   ROSA SALAZAR, individually and           Case No.: 2:18-cv-06982-ODW(MAAx)
     on behalf of similarly aggrieved
12   employees,                               Assigned to: Hon. Otis D. Wright II
13
           Plaintiffs,                       NOTICE OF SETTLEMENT
14
15   v.                                       Action Filed: May 4, 2018
16                                            Action Removed: Aug. 15, 2018
     MACY’S WEST STORES, INC., an
17   active Ohio Corporation, and DOES
18   1 through 10,
19         Defendants.
20         TO THE HONORABLE COURT:
21         The Parties participated in a full-day mediation session on May 28, 2019
22   and thereafter agreed to a settlement. The Parties are presently finalizing their
23   settlement and anticipate seeking dismissal in approximately thirty (30) days.
24
25   DATED: June 14, 2019            MOORADIAN LAW, APC
26                                   By: _/s/Haik Hacopian___________________
27                                         Zorik Mooradian,
                                           Haik Hacopian,
28                                         Attorneys for Plaintiff ROSA SALAZAR



                              NOTICE OF SETTLEMENT - 1
